United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Hadley, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1161
Issued: December 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2012 appellant filed a timely appeal from an April 4, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) finding that she received an
overpayment of compensation and was not at fault in its creation. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $5,928.96 for the period August 1, 2008 through
February 11, 2012 because she concurrently received FECA and Social Security Administration
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 4, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

(SSA) benefits without an appropriate retirement benefit offset; and (2) whether OWCP properly
denied waiver of recovery of the overpayment.
On appeal, appellant contends that as she has numerous bills to pay, recovery would be
against equity and good conscience and the debt should be waived.
FACTUAL HISTORY
OWCP accepted that appellant, then a 58-year-old accounting technician, sustained
cervical radiculopathy, exacerbation of cervical degenerative disc disease and aggravation of
lumbar arthritis due to factors of her federal employment. It paid her disability compensation on
the periodic rolls.
By letter dated February 10, 2012, OWCP informed appellant that she had been receiving
dual benefits from SSA and OWCP. SSA provided information relevant to her benefits with and
without Federal Employees’ Retirement Services (FERS) benefits from August 1, 2008 through
February 11, 2012. The letter noted that the portion of SSA benefits earned as a federal
employee was part of the FERS retirement package and the receipt of FECA benefits and federal
retirement benefits concurrently was a prohibited dual benefit. OWCP offset appellant’s SSA
benefits from her compensation by $134.58 for the period December 1, 2011 through
February 11, 2012.
On February 15, 2012 OWCP issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $5,928.96 from August 1, 2008 through
February 11, 2012 as she received dual benefits from SSA and OWCP. It calculated the amount
of overpayment by determining that which should have been offset for each period because it
resulted from FERS contributions and then adding these amounts to find a total overpayment of
$5,928.96. OWCP determined that she was not at fault in the creation of the overpayment. It
requested that she complete an enclosed overpayment recovery questionnaire and submit
supporting financial documents. OWCP notified appellant that, within 30 days of the date of the
letter, she could request a telephone conference, a final decision based on the written evidence or
a prerecoupment hearing.
Appellant requested that the district OWCP make a decision based on the written
evidence on the issues of fault and possible waiver of the recovery of the overpayment. She
stated that she had $500.00 in her savings account and could not afford to pay her bills, including
$5,200.00 on a personal loan and $1,500.00 of credit card debt. Appellant submitted a
Massachusetts registry of motor vehicles application for renewal in the amount of $50.00, a
credit card bill in the amount of $1,974.83, a BlueCross BlueShield bill in the amount of $30.05,
a medical bill in the amount of $193.72 and statements from her credit union dated March 2,
2012 showing $501.09 in savings and $5,212.30 in consumer loans.
By decision dated April 4, 2012, OWCP found that appellant received an overpayment of
compensation in the amount of $5,928.96 because it failed to offset a portion of SSA retirement
benefits. It found that she was not at fault in creating the overpayment but denied waiver on the
basis that she did not provide sufficient information to show that recovery would defeat the
purpose of FECA or be against equity and good conscience. OWCP determined that the

2

overpayment could be recovered through payments of $250.00 deducted from appellant’s
continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.3
OWCP’s procedures provide that, while SSA benefits are payable concurrently with
FECA benefits, the following restrictions apply. In disability cases, FECA benefits will be
reduced by SSA benefits paid on the basis of age and attributable to the employee’s federal
service.4 The offset of FECA benefits by SSA benefits attributable to employment under FERS
is calculated as follows: where a claimant has received SSA benefits, OWCP will obtain
information from SSA on the amount of the claimant’s benefits beginning with the date of
eligibility to FECA benefits. SSA will provide the actual amount of SSA benefits received by
the claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without
the FERS covered earnings. OWCP will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service and that
amount will be deducted from FECA benefits to obtain the amount of compensation payable.5
ANALYSIS -- ISSUE 1
The record establishes that appellant received SSA benefits attributable to her federal
employment under FERS for the period August 1, 2008 through February 11, 2012.6 Appellant
also received FECA disability compensation for overlapping periods. SSA records provided the
offset calculations for this period that totaled an overpayment of compensation in the amount of
$5,928.96.7 As appellant is not entitled to receive both FECA benefits and that portion of her
SSA benefits attributable to her federal employment, OWCP properly determined that an
overpayment of compensation in the amount of $5,928.96 was created.8

3

5 U.S.C. § 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George
(Angelos George), 54 ECAB 201 (2002).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.l11(a)(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).
5

FECA Bulletin 97-09 (issued February 3, 1997).

6

5 U.S.C. § 8116(d); see Janet K. George (Angelos George), supra note 3.

7

Effective August 1, 2008, appellant’s SSA rate varied between $1,052.00 to $1,154.00 a month with FERS and
$919.90 to $1,008.20 without. OWCP calculated the amount of FERS contributions that should have been offset per
28 days (OWCP pays compensation every 28 days) for each period and concluded that appellant received a total
overpayment of $5,928.96 from August 1, 2008 to February 11, 2012.
8

See Janet K. George (Angelos George), supra note 3.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.9 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b): Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience. A finding that the claimant was without fault is not
sufficient, in and of itself, for OWCP to waive the overpayment. OWCP must exercise its
discretion to determine whether recovery of the overpayment would defeat the purpose of FECA
or would be against equity and good conscience, pursuant to the guidelines provided in the
implementing federal regulations.
Section 10.436 of the implementing regulations10 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to defeat the purpose of FECA. Recovery will defeat the purpose of FECA if
both: (a) the individual from whom recovery is sought needs substantially all of his current
income (including periodic benefits under FECA) to meet current ordinary and necessary living
expenses; and (b) the individual’s assets do not exceed the resource base (including but not
limited to cash, the value of stocks, bonds, savings accounts, mutual funds) of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each
additional dependent. The first $4,800.00 or more, depending on the number of claimant’s
dependents, is also exempted from recoupment as a necessary emergency resource. If an
individual has current income or assets in excess of the allowable amount, a reasonable
repayment schedule can be established over a reasonable, specified period of time. It is the
individual’s burden to submit evidence to show that recovery of the overpayment would cause
the degree of financial hardship sufficient to justify waiver.11 An individual is deemed to need
substantially all of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00.12
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on

9

5 U.S.C. § 8129(a).

10

20 C.F.R. § 10.436.

11

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200(6)(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R. §§ 10.436 and 10.437.
12

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

4

such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.13
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.14 This information would
also be used to determine the repayment schedule, if necessary.
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.15 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
her current income, including compensation benefits, to meet current ordinary and necessary
living expenses, and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.16 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when any individual, in reliance on such payment or
on notice that such payments would be made, relinquished a valuable right or changed her
position for the worse.17
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.18 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted. The information is
also used to determine an appropriate repayment schedule, if necessary. Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.19
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into

13

20 C.F.R. § 10.437.

14

Id. at § 10.438(a).

15

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

16

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
See P.B., Docket No. 12-438 (issued August 22, 2012); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6a(1)(b) (June 2009).
17

20 C.F.R. § 10.437(a), (b).

18

Id. at § 10.438(a).

19

Id. at § 10.438(b).

5

account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.20
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
purpose of FECA or be against equity and good conscience. On appeal appellant contends that
as she has numerous bills to pay, recovery would be against equity and good conscience and the
debt should be waived.
The February 15, 2012 preliminary overpayment determination advised appellant of the
various options available to her, including the submission of an overpayment recovery
questionnaire Form OWCP-20. Appellant was expected to respond in writing within 30 days of
the date of the preliminary determination. She reported $501.09 in savings and $5,212.30 in
consumer loans, among other credit card debt and outstanding bills, but did not submit an
overpayment recovery questionnaire or a summary of her monthly income and expenses.
Prior to issuing its April 4, 2012 final overpayment decision, OWCP did not receive any
evidence or argument from appellant that might otherwise support waiver of recovery of the
overpayment. It did not have access to any current financial information other than her monthly
SSA benefits, savings and FECA compensation. Appellant is responsible for providing
information about income, expenses and assets.21 This information is necessary for determining
whether a waiver of recovery is warranted.22 It is also used to determine an appropriate
repayment schedule.23 The regulations specifically provide that failure to submit the requested
financial information within 30 days of the request shall result in denial of waiver.24 Absent the
requisite financial information, the Board finds that OWCP properly denied waiver of recovery
of the overpayment. The Board further finds that under the circumstances, OWCP reasonably
imposed a repayment schedule of $250.00 from appellant’s continuing compensation benefits.
Further, there is no evidence in this case and appellant did not allege that she relinquished
a valuable right or changed her position for the worse in reliance on the excess compensation she
received from August 1, 2008 through February 11, 2012.25 Pursuant to its regulations, OWCP
properly found that recovery of the overpayment would not be against equity or good
conscience.

20

Id. at § 10.441(a).

21

5 U.S.C. § 10.438(a).

22

Id.

23

Id.

24

5 U.S.C. § 10.438(b).

25

See C.S., Docket No. 12-63 (issued July 5, 2012).

6

As the evidence in this case fails to support that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the overpayment of
$5,928.96.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $5,928.96 for the period August 1, 2008 through February 11, 2012 because she concurrently
received FECA and SSA benefits without an appropriate retirement benefit offset. The Board
further finds that although appellant was without fault in creating the overpayment, OWCP
properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

